Name: Commission Regulation (EC) No 2247/97 of 11 November 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 13 . 11 . 97 I EN I Official Journal of the European Communities L 310/3 COMMISSION REGULATION (EC) No 2247/97 of 11 November 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 1427/97 (4), and in par ­ ticular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 14 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ L 302, 19. 10 . 1992, p. 1 . (2) OJ L 17, 21 . 1 . 1997, p. 1 . ( 3) OJ L 253, 11 . 10 . 1993, p . 1 . (*) OJ L 196, 24. 7. 1997, p . 31 . L 310/4 EN Official Journal of the European Communities 13 . 11 . 97 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 131,29 779,33 1 131,09 1 819,99 865,87 5 333,75 258,57 99,88 89,74 984,20 253 645,72 40 771,72 291,47 21 843,37 26 406,23 1.30 Onions (other than seed) 0703 10 19 a) b) c) 38,50 228,54 331,68 533,70 253,91 1 564,09 75,82 29,29 26,32 288,61 74 380,07 1 1 956,06 85,47 6 405,44 7 743,47 1.40 Garlic 0703 20 00 a) b) c) 109,58 650,46 944,05 1 519,04 722,69 4 451,76 215,81 83,36 74,90 821,46 21 1 703,08 34 029,74 243,27 18 231,37 22 039,72 1.50 Leeks ex 0703 90 00 a) b) c) 40,69 241.54 350.55 564,06 268,36 1 653,06 80,14 30,95 27,81 305,03 78 611,05 12 636,16 90,33 6 769,80 8 183,94 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 75,84 450,18 653,38 1 051,32 500,17 3 081,05 149,36 57,69 51,84 568,53 146 519,09 23 551,88 168,37 12 617,88 15 253,62 1.70 Brussels sprouts 0704 20 00 a) b) c) 91,88 545,40 791,56 1 273,68 605,96 3 732,69 1 80,95 69,90 62,80 688,77 177 507,57 28 533,06 203,98 15 286,53 18 479,73 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 1 20,02 712,44 1 034,00 1 663,77 791,55 4 875,90 236,37 91,30 82,04 899,72 231 872,64 37 271,85 266,45 19 968,33 24 139,50 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alef VAT . ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 628,92 912,78 1 468,72 698,75 4 304,29 208,66 80,60 72,42 794,24 204 690,10 32 902,45 235,21 17 627,43 21 309,62 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 49,40 293,24 425,59 684,80 325,80 2 006,91 97,29 37,58 33,77 370,32 95 438,33 15 341,02 109,67 8 218,92 9 935,77 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 11 05 0705 1 1 80 a) b) c) 1 52,67 906,25 1 315,28 2 116,37 1 006,88 6 202,33 300,68 116,14 104,35 1 144,48 294 950,81 47 411,21 338,93 25 400,47 30 706,36 1.120 Endives ex 0705 29 00 a) b) c) 21,82 129,52 187,98 302,48 143,91 886,45 42,97 16,60 14,91 163,57 42 155,15 6 776,14 48,44 3 630,30 4 388,63 1.130 Carrots ex 0706 10 00 a) b) c) 37,45 222,30 322,64 519,15 246,99 1 521,43 73,76 28,49 25,60 280,74 72 351,53 1 1 629,99 83,14 6 230,74 7 532,28 1.140 Radishes ex 0706 90 90 a) b) c) 91,55 543,44 788,72 1 269,10 603,78 3 719,28 1 80,30 69,65 62,58 686,30 176 870,02 28 430,58 203,24 15 231,63 18 413,36 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 560,82 3 329,02 4 831,57 7 774,31 3 698,68 22 783,71 1 104,51 426,63 383,34 4 204,13 1 083 476,20 174 160,97 1 245,03 93 306,43 112 797,17 13 . 11 . 97 I EN I Official Journal of the European Communities L 310/5 Description E Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans: 1.170.1 Beans (Vigna spp., Phaseolus sspJ ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 133,10 790,08 1 146,68 1 845,09 877,81 5 407,28 262,13 101,25 90,98 997,77 257 142,54 41 333,81 295,48 22 144,51 26 770,27 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 130,11 772,33 1 120,92 1 803,64 858,09 5 285,81 256,25 98,98 88,93 975,36 251 366,01 40 405,27 288,85 21 647,05 26 168,89 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 551,04 799,75 1 286,85 612,22 3 771,28 182,82 70,62 63,45 695,89 179 342,92 28 828,08 206,08 1 5 444,59 18 670,81 1.190 Globe artichokes 0709 10 30 a) b) c)     1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 426,35 2 530,81 3 673,09 5 910,23 2 811,83 17 320,77 839,68 324,34 291,42 3 196,09 823 686,88 132 401,71 946,51 70 933,98 85 751,35 1.200.2  other ex 0709 20 00 a) b) c) 281,62 1 671,69 2 426,21 3 903,93 1 857,32 11 441,01 554,64 214,24 192,50 2 111,14 544 075,76 87 456,25 625,20 46 854,53 56 641,95 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 58,72 348,56 505,88 814,00 387,27 2 385,54 115,65 44,67 40,14 440,19 113 444,10 18 235,32 130,36 9 769,54 11 810,29 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 60,11 356,81 517,86 833,27 396,43 2 442,01 118,38 45,73 41,09 450,61 116 129,51 18 666,98 133,45 10 000,80 12 089,86 1.230 Chantarelles 0709 51 30 a) b) c) 1 000,18 5 937,05 8 616,74 13 864,90 6 596,31 40 633,01 1 969,80 760,87 683,65 7 497,75 1 932 297,75 310 602,90 2 220,42 166 404,95 201 165,20 1.240 Sweet peppers 0709 60 10 a) b) c) 93,41 554,48 804,74 1 294,89 616,05 3 794,85 183,97 71,06 63,85 700,24 180 463,45 29 008,20 207,37 15 541,09 18 787,46 1.250 Fennel 0709 90 50 a) b) c) 73,55 436,59 633,65 1 019,58 485,07 2 988,02 144,85 55,95 50,27 551,36 142 094,92 22 840,73 163,28 12 236,88 14 793,04 1.270 Sweet potatoes , whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 79,36 471,08 683,70 1 100,12 523,39 3 224,06 1 56,30 60,37 54,24 594,91 153 319,55 24 645,01 176,18 13 203,52 15 961,60 2.10 Chestnuts (Castanea spp.J, fresh ex 0802 40 00 a) b) c) 159,46 946,55 1 373,78 2 210,50 1 051,66 6 478,17 314,05 121,31 109,00 1 195,38 308 068,75 49 519,82 354,00 26 530,16 32 072,03 2.30 Pineapples , fresh ex 0804 30 00 a) b) c) 49,76 295,37 428,69 689,79 328,17 2 021,53 98.00 37,85 34.01 373,02 96 133,83 15 452,82 110,47 8 278,82 10 008,18 L 310/6 | EN I Official Journal of the European Communities 13 . 11 . 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.40 Avocados, fresh ex 0804 40 90 ex 0804 40 20 ex 0804 40 95 a) b) c) 123,60 733,69 1 064,84 1 713,39 815,16 5 021,34 243,42 94,03 84,48 926,56 238 789,02 38 383,61 274,39 20 563,95 24 859,54 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 128,33 761,76 1 105,59 1 778,96 846,35 5 213,50 252,74 97,62 87,72 962,01 247 927,14 39 852,50 284,90 21 350,90 25 810,88 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines 0805 10 42 0805 10 51 0805 10 37 a) b) c) 23,94 142,11 206,25 331,87 157,89 972,58 47,15 18,21 16,36 179,46 46 250,88 7 434,50 53,15 3 983,02 4 815,03 2.60.2  Navels , navelines , navelates , salustianas, vernas , Valencia lates , Maltese , shamou ­ tis , ovalis, trovita and hamlins 0805 10 44 0805 10 55 0805 10 38 a) b) c) 35,19 208,89 303,17 487,82 232,08 1 429,62 69,30 26,77 24,05 263,80 67 985,32 10 928,15 78,12 5 854,74 7 077,73 2.60.3  Others 0805 10 39 0805 10 46 0805 10 59 a) b) c) 43,08 255,72 371,14 597,19 284,12 1 750,16 84,84 32,77 29,45 322,94 83 228,41 13 378,36 95,64 7 167,43 8 664,64 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines 0805 20 21 a) b) c)       2.70.2  Monreales and satsumas 0805 20 23 a) b) c)       2.70.3  Mandarines and wilkings 0805 20 25 a) b) c)       2.70.4  Tangerines and others ex 0805 20 27 ex 0805 20 29 a) b) c)       2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 106,89 634,50 920,88 1 481,75 704,95 4 342,48 210,51 81,31 73,06 801,29 206 506,14 33 194,37 237,30 17 783,82 21 498,68 13 . 11 . 97 I EN I Official Journal of the European Communities L 310/7 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 54,41 322,98 468,75 754,25 358,84 2 210,44 107,16 41,39 37,19 407,88 105 117,40 16 896,86 120,79 9 052,46 1 0 943,43 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 54,87 325.71 472.72 760,63 361,87 2 229,13 108,06 41,74 37,51 411,33 106 006,10 17 039,71 121,81 9 129,00 1 1 035,95 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c)       2.110 Water melons 0807 11 00 a) b) c) 31,08 184,49 267,76 430,84 204,98 1 262,65 61,21 23,64 21,24 232,99 60 045,01 9 651,80 69,00 5 170,93 6 251,09 2.120 Melons (other than water melons): 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendral , futuro ex 0807 19 00 a) b) c) 57,08 338,83 491,76 791,27 376,45 2318,91 112,42 43,42 39,02 427,89 110 275,71 17 726,02 126,72 9 496,68 1 1 480,44 2.120.2  other ex 0807 19 00 a) b) c) 110,23 654,32 949,65 1 528,05 726,98 4 478,17 217,09 83,86 75,35 826,33 212 958,85 34 231,60 244,71 18 339,52 22 170,45 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)       2.140.2 Other ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 343,56 2 039,37 2 959,83 4 762,57 2 265,82 13 957,37 676,62 261,36 234,83 2 575,46 663 740,74 106 691,53 762,71 57 159,79 69 099,88 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 146,66 870,57 1 263,50 2 033,06 967,24 5 958,17 288,84 111,57 100,25 1 099,42 283 339,79 45 544,82 325,59 24 400,56 29 497,58 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 255,16 1 514,62 2 198,25 3 537,13 1 682,81 10 366,05 502,52 194,11 174,41 1 912,78 492 956,36 79 239,17 566,46 42 452,25 51 320,08 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) I 270,17 1 603,72 2 327,57 3 745,20 1 781,80 10 975,85 532,09 205,53 184,67 2 025,30 521 954,93 83 900,48 599,78 44 949,53 54 339,02 L 310/8 \ EN 1 Official Journal of the European Communities 13 . 11 . 97 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP \ \ 2.190 Plums a) 104,75 1 452,09 206,30 785,25 32 529,80 17 427,78 0809 40 10 b) 621,79 690,84 79,69 202 371,76 232,55 21 068,26 L 0809 40 40 c) 902,44 4 255,54 71,60 2.200 Strawberries a) 183,50 2 543,75 361,39 1 375,59 56 985,37 30 529,81 0810 10 10 b) 1 089,25 1 210,20 139,59 354 512,83 407,37 36 907,17 0810 10 05 c) 1 580,89 7 454,82 125,43 0810 10 80 \ 2.205 Raspberries a) 1 173,21 16 263,51 2 310,58 8 794,85 364 336,85 195 192,81 0810 20 10 b) 6 964,15 7 737,46 892,50 2 266 583,06 2 604,55 235 966,55 I c) 10 107,43 47 662,48 801,92 I 2.210 Fruit of the species Vaccinium myrtillus a) 1 106,47 15 338,33 2 179,14 8 294,54 343 610,94 184 088,95 0810 40 30 b) 6 567,98 7 297,30 841,73 2 137 644,72 2 456,39 222 543,20 c) 9 532,45 44 951,12 756,31 \ 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 117,28 1 625,78 230,98 879,18 36 420,95 19 512,46 0810 50 10 b) 696,17 773,48 89,22 226 579,10 260,36 23 588,41 0810 50 20 c) 1 010,39 4 764,58 80,16 0810 50 30 2.230 Pomegranates a) 83,96 1 163,89 1 65,36 629,40 26 073,53 13 968,84 ex 0810 90 85 b) 498,38 553,73 63,87 162 206,52 186,39 16 886,79 I c) 723,33 3 410,93 57,39 \ 2.240 Khakis (including sharon fruit) a) 110,16 1 527,08 216,95 825,80 34 209,86 18 327,87 ex 0810 90 85 b) 653,91 726,52 83,80 212 823,61 244,56 22 156,37 I c) 949,05 4 475,33 75,30 I 2.250 Lychees a) 621,41 8 614,23 1 223,84 4 658,34 192 977,01 103 387,09 ex 0810 90 30 b) 3 688,68 4 098,27 472,73 1 200 533,05 1 379,54 124 983,57 \ I c) 5 353,57 25 245,22 424,75 \